DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Recht (U.S. Pub. No. 2015/0359522) (previously cited) in view of Hall (U.S. Pub. No. 2015/0342574) (previously cited).
Regarding claim 1, Recht discloses:
A urine sampling system (Abstract) comprising: a toilet (Paragraph 0002) comprising: a toilet bowl (Paragraph 0002) comprising a front-to-rear direction axis and a width axis (Figure 8); a urine collection trap (capturing arrangement 802), positioned on a wall of the toilet bowl (Figure 8 and paragraphs 0002, 0059, 0062, 0065 disclose wherein the sampling system and the capturing arrangement 802 can be mounted in or on the toilet bowl), the urine collection trap comprising: a conduit (Diverter 806 and/or Conduit 810) in fluid communication with an opening having a first orifice (Figure 8 shows wherein the diverter 806 and conduit 810 are in communication with the base portion of the capturing arrangement 802 which has a an opening as seen in figure 9B); a sample port (chamber 820), wherein the sample port is defined by a second orifice, and wherein the sample port defines a fluid connection between the opening and the conduit (Figure 8 and paragraph 0059); a pump, wherein the pump is mechanically connected to the conduit, and wherein the pump moves urine through the conduit (Paragraph 0071 discloses an embodiment wherein a pump can be used to transport the urine from the diverter to the chamber).

wherein the urine collection trap further comprises an elongated mound comprising: a longitudinal axis, wherein the longitudinal axis is substantially parallel to the width axis of the toilet bowl; a transverse axis; and a vertical slit comprising a first orifice, wherein the vertical slit captures urine by capillary action; wherein the first orifice of the vertical slit is defined by a space between a first section and a second section of the mound, wherein the vertical slit transects the mound running in a direction that is substantially parallel to the front-to-rear direction axis of the toilet bowl and substantially parallel to the transverse axis of the mound.
However in the same field of sample collecting toilets, Hall teaches or suggests: 
an elongated mound (Figure 7A-C show an elongated raised mound 62a and 62b) comprising: a longitudinal axis, wherein the longitudinal axis is substantially parallel to the width axis of the toilet bowl (Figure 7A shows the elongated mound, wherein it would be intuitive to place the mound parallel with the width axis of the toilet so as to allow the mound to sufficiently block and funnel the urine as it comes into the bowl to be sampled and paragraph 0093 discloses wherein the urine slit 61 could be parallel with the flow of urine which would make the longitudinal axis of the elongated mound parallel with the width of the bowl ); a transverse axis (figures 7A-7C show a transverse axis through the mounds 62 a and 62b); and a vertical slit comprising a first orifice (Figures 7A-7C and paragraph 0093 disclose a vertical capture slit 61 having a top opening or first orifice), wherein the vertical slit captures urine by capillary action (paragraph 0052 discloses wherein the narrow slit can retain the urine specimen by capillary action); wherein the first orifice of the vertical slit is defined by a space between a first section and a second section of the mound (see Figure 7A-C), wherein the vertical slit transects the mound running in a direction that is See figure 7, and paragraph 0093 discloses wherein the urine slit 61 is parallel with the flow of urine which would be in the front-to-rear direction). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Recht to incorporate wherein the urine collection trap further comprises an elongated mound comprising: a longitudinal axis, wherein the longitudinal axis is substantially parallel to the width axis of the toilet bowl; a transverse axis; and a vertical slit comprising a first orifice, wherein the vertical slit captures urine by capillary action; wherein the first orifice of the vertical slit is defined by a space between a first section and a second section of the mound, wherein the vertical slit transects the mound running in a direction that is substantially parallel to the front-to-rear direction axis of the toilet bowl and substantially parallel to the transverse axis of the mound, as taught by Hall, as a suitable substitution for the depressed cylindrical collection trap and the narrow opening of Recht, to achieve the predictable result of transferring and directing fluid or urine for sampling. 
Regarding claim 2, Recht in view of Hall discloses the urine sampling system of claim 1. Recht further discloses:
wherein the vertical slit is substantially parallel to the front-to-rear direction axis of the toilet bowl (Figure 9B; Paragraph 0068 discloses wherein the capturing arrangement position can be adjusted so as to allow vertical slit to parallel to the front-to-rear direction axis of the toil bowl so as to facilitate the capturing of urine so that as the urine runs down the bowl it is captured within the vertical slit).

wherein the vertical slit is substantially perpendicular to the front-to-rear direction axis of the toilet bowl (Paragraph 0068 discloses wherein the capturing arrangement position can be adjusted so as to allow vertical slit to parallel to the front-to-rear direction axis of the toil bowl so as to facilitate the capturing of urine so that as the urine would be collected across the width of the bowl making it easier for the person to aim for the slit).
Regarding claim 8, Recht in view of Hall discloses the urine sampling system of claim 1. Recht further discloses:
wherein the sampling port is in fluid connection with a bottom or a side of the vertical slit (Figure 8 and paragraph 0059 discloses wherein the capturing arrangement is connected to the chamber 820 via the conduit 810).
Regarding claim 9, Recht in view of Hall discloses the urine sampling system of claim 1. Recht further discloses:
wherein the conduit further comprises an output port (Conduit 808); and wherein the output port defines a fluid connection between the conduit and the toilet bowl (Paragraph 0059 discloses wherein the conduit 808 from the diverter can be used to divert excess urine to the toilet bowl). 
Regarding claim 10, Recht in view of Hall discloses the urine sampling system of claim 9. Recht further discloses:
The urine sampling system of claim 9, further comprising an output valve, wherein the output valve is positioned between the conduit and the output port (Paragraphs 0074-0075 discloses a valve located on the diverter for selectively controlling the passage of urine and wherein the valve controls whether the urine passes to the port that diverts the urine either to the toilet bowl or to the chamber for testing).
Regarding claim 11, Recht in view of Hall discloses the urine sampling system of claim 9. Recht further discloses:
The urine sampling system of claim 9, wherein the output port deposits a urine sample into a device which conducts a chemical or colorimetric analysis assay (Paragraph 0079 discloses wherein the system contains a testing apparatus for performing a chemical assessment and/or a immunoassay assessment of the deposited urine). 
Regarding claim 12, Recht in view of Hall discloses the urine sampling system of claim 1. Recht further discloses:
further comprising an inlet valve, wherein the inlet valve is positioned between the conduit and the sample port (Paragraphs 0074-0075 discloses a valve located on the diverter for selectively controlling the passage of urine and wherein the valve controls whether the urine passes to the port that diverts the urine either to the toilet bowl or to the chamber for testing).
Regarding claim 13, Recht in view of Hall discloses the urine sampling system of claim 1. Recht further discloses:
wherein a urine sample both enters and exits the urine sampling system through the sample port (Paragraphs 0059 and 0062 discloses wherein the conduit 810 can divert the sample fluid into the access hole or port of the sample chamber and wherein conduit 822 can expel or allow the fluid to exit and wherein the "conduit 822 can share an access port with conduit 810", thus the fluid enter and exit through the same port). 

further comprising at least one user sensor comprising one or more of the following: a proximity sensor and a weight sensor.
However in the same field of sample collecting toilets, Hall teaches or suggests: 
further comprising at least one user sensor, wherein the at least one user sensor comprises one or more of the following: a proximity sensor and a weight sensor (Paragraph 0038 discloses the use of a pressure sensor for determining weight or a proximity sensor).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Recht to incorporate at least one user sensor, wherein the at least one user sensor comprises one or more of the following: a proximity sensor and a weight sensor, as taught by Hall, in order to allow the device to measure physical parameters of the user such as weight so that the device can record and track such parameters in accordance with the sample taken so as to better correlate the results and/or give a more complete picture of the user’s physical status. 
Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Recht in view of Hall as applied to claim 1, and further in view of Saito (U.S. Pat. No. 5073500) (previously cited).
Regarding claim 14, Recht in view of Hall discloses the urine sampling system of claim 1. Yet Recht does not disclose:
further comprising a junction, wherein the junction is in fluid communication with the conduit, wherein the junction comprises a first light-transmitting plate and a second light-transmitting plate, wherein the first and second light-transmitting plates are substantially parallel 
However, in the same field of toilet sampling devices, Saito teaches:
further comprising a junction, wherein the junction is in fluid communication with the conduit (figure 7 shows a junction of a conduit or sampling pathway), wherein the junction comprises a first light-transmitting plate (lens 84) and a second light-transmitting plate (lens 86), wherein the first and second light-transmitting plates are substantially parallel to each other (Figure 7), and wherein a space between the first and second light-transmitting plates defines a urine analysis reservoir (Column 8, lines 35-54 describe wherein the urine is analyzed in the junction shown in figure 7).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a junction, wherein the junction is in fluid communication with the conduit, wherein the junction comprises a first light-transmitting plate and a second light-transmitting plate, wherein the first and second light-transmitting plates are substantially parallel to each other, and wherein a space between the first and second light-transmitting plates defines a urine analysis reservoir, as taught by Saito, in order to allow the sample to be exposed to light and allow the urine sample to be analyzed so as to access or diagnose any possible conditions associated with the results from the analysis. 
Regarding claim 15, Recht in view of Hall discloses the urine sampling system of claim 14. Yet Recht does not disclose:
further comprising an entrance port and in exit port, wherein the entrance port transverses the first light-transmitting plate and the exit port transverses the second light-transmitting plates, and wherein the entrance port and exit port are in fluid communication with the conduit.

further comprising an entrance port and in exit port, wherein the entrance port transverses the first light-transmitting plate and the exit port transverses the second light-transmitting plates, and wherein the entrance port and exit port are in fluid communication with the conduit (Figure 3 shows wherein the conduit has an entrance part and exit part for the urine sample to flow and wherein the port for entry and the port for exit both transverse the glass tube (light transmitting plates)). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising an entrance port and in exit port, wherein the entrance port transverses the first light-transmitting plate and the exit port transverses the second light-transmitting plates, and wherein the entrance port and exit port are in fluid communication with the conduit, as taught by Saito, in order allow the sample to be analyzed in a closed portion of the system so as to keep the sample in a closed loop and allow the sample to enter in and be disposed of within the same system. 
Regarding claim 16, Recht in view of Hall discloses the urine sampling system of claim 14. Yet Recht does not disclose:
wherein a width of a space between the first and second light-transmitting plate is adjustable.
However, in the same field of toilet sampling devices, Saito teaches:
wherein a width of a space between the first and second light-transmitting plate is adjustable (Figure 7 shows wherein the lenses are capable of being adjusted and column 9, lines 5-11 disclose wherein the arrangement, including the lenses can, be changed).

Regarding claim 18, Recht in view of Hall discloses the urine sampling system of claim 14. Yet Recht does not disclose:
further comprising a compliant seal, wherein the compliant seal is positioned between the first and second light-transmitting plate.
However, in the same field of toilet sampling devices, Saito teaches:
further comprising a compliant seal, wherein the compliant seal is positioned between the first and second light-transmitting plate (Figure 7 shows wherein there is a seal between the conduit 6 and the portion 78 that is positioned between the lenses 84 and 86). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a compliant seal, wherein the compliant seal is positioned between the first and second light-transmitting plate, as taught by Saito, in order to allow the sample to flow through the system and be analyzed without leaking outside of the closed system so as to prevent waste or loss of fluid samples. 
Regarding claim 19, Recht in view of Hall discloses the urine sampling system of claim 14. Yet Recht does not disclose:
further comprising a spectrometer, wherein the spectrometer measures one or more spectral properties of a urine sample between the first and second light-transmitting plates.
However, in the same field of toilet sampling devices, Saito teaches:
Column 5, lines 41-52).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate further comprising a spectrometer, wherein the spectrometer measures one or more spectral properties of a urine sample between the first and second light-transmitting plates, as taught by Saito, as a simple substitution for immunoassay method of testing the urine sample for certain properties, as taught by Recht.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Recht in view of Hall as applied to claim 1, and further in view of Nakayama (U.S. Pat. No. 5730149) (previously cited).
Regarding claim 7, Recht in view of Hall discloses the urine sampling system of claim 1, yet Recht in view of Hall does not disclose:
wherein the pump comprises one of the following: a peristaltic pump and a syringe pump.
However, in the same field of urine sampling toilet systems, Nakayama discloses:
wherein the pump comprises one of the following: a peristaltic pump and a syringe pump (Column 6, lines 27-29 teaches a syringe pump).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the pump comprises one of the following: a peristaltic pump and a syringe pump, as taught by Nakayama, as a suitable substitution for the undisclosed pump taught by Recht for pumping the urine to be sampled through the system. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Recht in view of  Hall and Saito as applied to claim 16, and further in view of Morrison (U.S. Pub. No. 2015/0241684) (previously cited).
Regarding claim 17, Recht in view of Hall and Saito discloses the urine sampling system of claim 16. Yet Recht does not disclose:
wherein one or more screws adjust the width of the space between the first and second light-transmitting plate.
However in the same field of devices capable of testing urine samples, Morrison discloses:
wherein one or more screws adjust the width of the space between the first and second light-transmitting plate (Paragraph 0051 discloses wherein the lens can be adjustable via a screw).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein one or more screws adjust the width of the space between the first and second light-transmitting plate, as taught by Morrison, in order to allow the lens to be incrementally adjusted so as to allow for greater control in the light spectrum analysis of the sample so as to achieve more accurate results from the urine analyzer.
Response to Arguments
Applicant’s arguments filed on 03/10/2021 have been fully considered but are not persuasive. First, Applicant argues that the application has been amended to claim priority to the Hall reference and thus Hall is no longer valid prior art; however, this argument is not persuasive. The Applicant asserts that the Hall reference (U.S. Pub. No. 2015/0342574) is no longer prior 
(1) Hall and its patent application does not support all the subject matter of claimed invention of the present application; and   
(2) Application 14/825164 does not support all the subject matter of the claimed invention of the present application.  
Because neither the 14/825156 or the 14/825164 application support all the claimed subject matter of the present application, the present application can only rely upon the filing date of 12/19/2016 for its currently claimed subject matter.  Hall was published on 12/3/2015, which is more than one year before the filing of the present application. A parent application of a continuation-in-part (CIP) application can be used in an obviousness rejection when the parent application does not support the claimed subject matter of the CIP. See, e.g., In re Chu, 66 F.3d 292, 296-97 (Fed. Cir. 1995); In re Van Langenhoven, 458 F.2d 132, 136-37 (C.C.P.A. 1972); Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344 (Fed. Cir. 2012).  Thus, for the purposes for the 103 rejection, Hall is considered to be valid 102(a)(1) art that is not subject to the 102(b)(1) exception.  
Additionally, Applicant argues that Recht does not teach or disclose "a urine collection trap positioned on a wall of the toilet bowl... comprising: an elongated mound ... a vertical slit... defined by a space between a first section and a second section of the mound, wherein the vertical slit transects the mound". However, this argument is unpersuasive as the Examiner is relying on Hall to teach these features and Hall is properly relied upon prior art for the reasons stated above.  One cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

With regard to claim 13, the Applicant argues that Recht does not disclose "a urine sample both enters and exits the urine sampling system through the sample port", because the urine sample enters the chamber through conduit 810 and exits through conduit 822 and thus does not enter and exit via the same port. While the Applicant is correct that Recht discloses wherein the urine sample enters and exits the chamber from separately labeled conduits, Recht further discloses in paragraph 0062 wherein “conduit 822 can share an access port with conduit 810”, such that fluid would in fact enter and exit through the same port. 
With regard to claim 20, the Applicant argues that Recht and Raney do not disclose "at least one user sensor comprising one or more of the following: a proximity sensor and a weight sensor". However, this argument is unpersuasive as the Examiner is relying on Hall to teach these features and Hall is properly relied upon prior art for the reasons stated above.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regard to claims 14-16 and 18-19, Applicant argues that Recht in view of Saito does not teach or disclose "a urine collection trap positioned on a wall of the toilet bowl... comprising: an elongated mound ... a vertical slit... defined by a space between a first section and a second section of the mound, wherein the vertical slit transects the mound". However, this argument is unpersuasive as the Examiner is relying on Hall to teach these features and Hall is properly relied upon prior art for the reasons stated above.  One cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regard to claim 7, Applicant argues that Recht in view of Nakayama does not teach or disclose "a urine collection trap positioned on a wall of the toilet bowl... comprising: an elongated mound ... a vertical slit... defined by a space between a first section and a second section of the mound, wherein the vertical slit transects the mound". However, this argument is unpersuasive as the Examiner is relying on Hall to teach these features and Hall is properly relied upon prior art for the reasons stated above.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regard to claim 17, Applicant argues that Recht in view of Morrison does not teach or disclose "a urine collection trap positioned on a wall of the toilet bowl... comprising: an elongated mound ... a vertical slit... defined by a space between a first section and a second section of the mound, wherein the vertical slit transects the mound". However, this argument is unpersuasive as the Examiner is relying on Hall to teach these features and Hall is properly relied upon prior art for the reasons stated above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607.  The examiner can normally be reached on Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M.F./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791